                 Case 6:21-bk-00644-KSJ        Doc 33    Filed 04/15/21   Page 1 of 3




                                          ORDERED.
           Dated: April 15, 2021




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
In Re:

JAMES MICHAEL PARTAIN                           Case No. 2021-bk-00644-KSJ
CAROL MINSHALL PARTAIN
      Debtors.                                  Chapter 7
__________________________/

       AGREED ORDER GRANTING AMENDED MOTION FOR RELIEF FROM
    AUTOMATIC STAY FOR CREDITOR’S U.S. BANK NATIONAL ASSOCIATION

             This case came on for consideration on the Amended Motion for Relief From

Automatic Stay filed by for U.S. Bank Trust National Association, as Trustee of Dwelling

Series IV Trust , document number 19 (the “Motion”). “and Chapter 7 Trustee’s Response

at Docket number 21 and by the submission of this order for entry, the submitting counsel

represents that the opposing party consents to its entry.

.        ORDERED:

         1. The Motion (doc. No 19) is granted, but the effective relief is delayed for ninety

(90) days from the date of the entry of this order so as to permit the Chapter 7 Trustee time

to attempt to sell the parcel.

         2. The automatic stay arising by reason of 11 U.S.C. 362 of the Bankruptcy Code is
                   Case 6:21-bk-00644-KSJ         Doc 33     Filed 04/15/21    Page 2 of 3




terminated on the ninety-first day (91) following the entry of this order as to the Movant’s

interest in the following property:

                 Lot 75 Parkside States at Stone filed Phase 2, according to the
                 map or plat thereof as recorded in Plat Book 12 Page 12-13 of the
                 Public Records of Osecola County, Florida.

                 Property Address: 3163 Hanging Moss Circle, Kissimmee, Florida
                 34741

        3. The Automatic Stay is modified on the ninety-first day (91) following the entry of

this order for the sole purpose of allowing the movant to complete in rem relief to take any

and steps necessary to exercise any and all rights it may have in the collateral to gain

possession of said collateral to have such other and further in rem relief as is just but the

movant shall not obtain in personam relief against the Debtor.

        4.     Movant may seek its attorneys fees and cost for the prosecution of this motion in

state court.

        5.     The Hearing scheduled for May 12, 2021 @ 11:30 A.M., is canceled as being moot.

                                                      ###

Copies Furnished To:
This order is submitted by Gary Gassel, Esquire 2191 Ringling Blvd, Sarasota, Florida
email Gary@Gassellaw.com
Gary Gassel, Esquire is directed to serve a copy of this order on interested parties and file
proof of service within 3 days of entry of the order.


 James Michasel Partain                               Maureen A. Arago, Esquire
 Carol Minsahll Partain                               230 East Monument Avenue
 3163 Hanging Moss Circle                             Suite A
 Kissimmee, Florida 34743                             Kissimmee, Florida 34741
 Maureen A. Arago, Esquire                            maureenarago@aragolaw.com




                                                  2
              Case 6:21-bk-00644-KSJ   Doc 33     Filed 04/15/21    Page 3 of 3




US Trustee                                 Emerson C. Nobles
United States Trustee ORL7/13. 7           Chapter 7 Trustee
George C. Young Federal Building           P.O. Box 622798
400 West Washington Street                 Oviedo, Florida 32762
Suite 100
Orlando, Florida 32801                     Kristen L. Henkel, Esq.
                                           M. E. Henkel, P.A.
                                           Attorney for Chapter 7 Trustee
                                           3560 S. Magnolia Avenue
                                           Orlando, FL 32806
                                           khenkel@mehenkel.com




                                       3
